DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on September 21, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
On line 2 of claim 2, an arc is disclosed as “greater than 90□”.  It is unclear to the examiner what unit of measure is being disclosed by the applicant.  It is assumed by the examiner that the applicant is intending to disclose “degrees” as a unit of measure for said arc.
On line 2 of claim 3, an arc is disclosed as “between 120-180□”.  It is unclear to the examiner what unit of measure is being disclosed by the applicant.  It is assumed by the examiner that the applicant is intending to disclose “degrees” as a unit of measure for said arc.
On line 2 of claim 4, an arc is disclosed as “less than 90□”.  It is unclear to the examiner what unit of measure is being disclosed by the applicant.  It is assumed by the examiner that the applicant is intending to disclose “degrees” as a unit of measure for said arc.
On line 2 of claim 5, an arc is disclosed as “between 10-60□”.  It is unclear to the examiner what unit of measure is being disclosed by the applicant.  It is assumed by the examiner that the applicant is intending to disclose “degrees” as a unit of measure for said arc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwindaman (US 7,438,015).
Schwindaman discloses the same bimini top system for installation on a boat as claimed, as shown in Figures 1-11, which is comprised of first and second drive mechanisms, defined as Parts #20 and 21, as shown in Figure 10A, that are mounted on first and second sides of a boat, defined as Part #10, each with a gear motor or actuator, defined as Part #82, a worm screw, defined as Part #80, that is rotatably driven by each gear motor or actuator, a worm gear, defined as Part #52, that engages with each worm screw, as shown in Figure 9, a gear train, defined as Parts #38, 40 and 46, with gear teeth that engage with each worm gear, where a first bimini arm, defined as Part #14, and a second bimini arm, defined as Part #16, are mounted to and rotatable with each gear train, as shown in Figure 9, and a top or canopy, defined as Part #13, is connected between said first and second bimini arms, as shown in Figures      10-10A.  Said first and second drive mechanisms each have a housing, defined as   Part #18, where each of said drive mechanisms is contained within each of said housings.  Said drive mechanisms move said first and second bimini arms between a .

Allowable Subject Matter
Claims 1 and 6-10 are allowed.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schwindaman et al. (US 8,752,498) and Schwindaman          (US 7,389,737) disclose drive mechanisms for a bimini top for installation on a boat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


October 25, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617